department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug uniform issue list legend taxpayer a ira x iray financial_institution b amount amount amount financial_institution c account z dear this is in response to your request postmarked date as supplemented by correspondence postmarked date and items faxed on april1 april16 and may two items from you and your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code_ page the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution from ira x totaling amount taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to a mistake made by financial_institution c which led to amount being erroneously deposited in a non-ira account taxpayer a seeks a waiver of the 60-day period with respect to amount taxpayer a a retiree who was widowed in maintained ira x at financial_institution b taxpayer a also maintained ira y at financial_institution c in addition taxpayer a was trustee of account z a_trust account also held with financial_institution c on date to obtain a better investment return taxpayer a decided to roll over amount from ira x at financial_institution b to ira y at financial_institution c taxpayer a represents that financial_institution c erroneously transferred amount from ira x to account z a non-ira trust account instead of ira y taxpayer a did not discover the error until when her taxes were being prepared she asked financial_institution c to correct the mistake however as of date account z held less than amount and only the amount then available in account z amount was transferred from account z to ira y by financial_institution c taxpayer a represents that she has not used amount for any other purpose taxpayer a's submitted documentation was insufficient to show the location and use of amount on and after the distribution from ira x based on the facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if page i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 of the code sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r s date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred taxpayer a asserts that financial_institution c erred in transferring amount from ira x to account z instead of ira y however although amount was initially deposited into account z only amount remained and was transferred to ira yin the date transfer taxpayer a represents page4 20l444044 that she had withdrawn money from account z prior to the transfer amount the difference between amount and amount was not transferred to ira y with respect to amount the information presented and documentation submitted by taxpayer a are consistent with her assertion that her failure to accomplish a timely rollover was due to financial_institution c's error in transferring amount from ira x to account z instead of ira y therefore pursuant to sec_408 of the code the service hereby waives the day rollover requirement with respect to the distribution of amount from ira x provided all other requirements of sec_408 of the code except the day requirement were met with respect to the contribution of amount to ira y on date such contribution will be considered a rollover_contribution within the meaning of sec_408 of the code however with respect to amount the information presented and documentation submitted by taxpayer a are insufficient to show financial_institution c's error was the cause of her failure to accomplish a timely rollover the documentation submitted was insufficient to show that amount upon being withdrawn from account z was not used for personal_use therefore the service declines to waive the 60-day rollover requirement with respect to the distribution of amount from ira x this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described in this ruling under the provisions of any other section of either the code or regulations which may be applicable this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact id at please address all correspondence to - se t ep ra t1 enclosures deleted copy of ruling letter notice of intention to disclose sincerely yours carlton a watkins manager employee_plans technical group
